EX-10.12 7 exh10-12.htm EXHIBIT 10.12

EXHIBIT 10.12



SUMMARY OF DIRECTOR COMPENSATION ARRANGEMENTS



 

Non-employee directors of Alexandria Real Estate Equities, Inc. (the "Company")
will receive the following compensation in 2006:

 * An annual retainer fee of $20,000;

 * The committee chairpersons will receive additional annual fees as follows:

Board of Directors Chairperson

$10,000

Audit Committee Chairperson

$15,000

Compensation Committee Chairperson

$10,000

Nominating & Governance Committee Chairperson

$ 5,000

 * A fee payable for each meeting attended of the Company's Board of Directors,
   or committee thereof, equal to $1,000;

 * Reimbursement of out-of-pocket expenses incurred to attend such meetings;

 * A restricted stock grant of 1,200 shares of common stock on January 1, 2006
   under the Company's Amended and Restated 1997 Stock Award and Incentive Plan,
   such shares vesting in full on January 1, 2009; and

 * A tax "gross-up" fee of $38,640, equal to 40% of the value of the restricted
   stock grant of 1,200 shares of common stock based on the closing price of our
   common stock on January 1, 2006.

The Company's non-employee directors may elect to defer all or any portion of
the fees above in accordance with the Company's deferred compensation plan for
its directors.

Directors who are also employees of the Company will not receive any
compensation for their services as directors of the Company.